DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/514,146, Cable Hanger Assemblies, filed on July 17, 2019.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,670,949 to White et al., hereinafter, White in view of U.S. Patent No. 2,964,728 to Wilson and in further view of U.S. Patent No. 2,393,071 to Schaelchlin. Wilson discloses a cable hanger assembly, the cable hanger assembly (Figs. 3A & 3B) comprising: a support structure (110); a cable hanger (112), the cable hanger comprising: a front shell half (132) that mates with a rear shell half (134), the front shell half and the rear shell half having a front shell half inner surface and a rear shell half inner surface that cooperate with each other to secure a cable within a cable receptacle; a front shell bolt aperture (146) through the front shell half and a rear shell half bolt aperture (148) through the rear shell half, wherein the front shell half bolt aperture aligns with the rear shell half bolt aperture when the front shell half is mated to the rear shell half; a mounting assembly, the mounting assembly comprising: a threaded bolt (136); a plurality of nuts (144), wherein the threaded bolt extends through the front and rear shell half bolt apertures and is secured with the plurality of nuts to retain the .
White discloses the claimed invention except for the limitations of a plurality of flat washers formed of a non-metallic material; a lock washer formed of a non-metallic material; the plurality of nuts formed of a non-metallic material; wherein the front shell and the rear shell are formed of polymeric material; wherein the bolt is secured with the plurality of flat washers and lock washer; wherein the non-metallic material comprises a polymeric material; wherein the polymeric material is nylon, acetal, or polypropylene; wherein the threaded bolt is formed of polymeric material; wherein the polymeric material of the threaded bolt is nylon, acetal, or polypropylene; and wherein the plurality of flat washers and/or lock washer have a diameter of 6 mm to about 12 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the front and rear shells in White to have been constructed of a polymeric material, since such a modification would have merely involved the substitution of one well known material for another based on the suitability of the material's intended use and since there is no criticality provided in the disclosure in regards to the using a polymeric material and thus, this modification would not have yielded any unpredictable results.
Wilson teaches a hanger assembly capable of supporting a cable, having a cable hanger with a front shell half (10), with a rear shell half (11), the shell halves having inner surfaces that cooperate with each other to secure a cable in a cable 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hanger assembly in White to have included the flat washer and lock nut as taught by Wilson for the purpose of providing a more stable attachment and for spreading the pressure when the bolt is tightened between the front and rear shell halves.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hanger assembly in White combined with Wilson to have included a plurality of flat washers since such a modification would have merely involved a duplication of parts and would not have yielded any unpredictable results.
Schaelchlin teaches a mounting assembly having a threaded bolt (8), a plurality of flat washers (12, 12') formed of non-metallic material, a lock-washer (14), and a nut (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat washers and the lock washer in White combined with Wilson to have been non-metallic for the purpose of providing assistance with vibration isolation that may occur by shocks imparted on the cable hanger assembly during usage. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat washers and/or lock washer in Wilson in view of Schaelchlin as combined with White to have a diameter of 6 mm to about 12 mm, since such a modification would have merely involved a change in size in an effort to accommodate the user's preference and would not have yielded any unpredictable results.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Wilson and Schaelchlin and in further view of U.S. Patent No. 3,194,292 to Borowsky. While in view of Wilson and Schaelchlin, disclose the claimed invention except for the limitation of the lock washer having a concave cross-section.
Borowsky teaches a lock washer (10) having concave cross-section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lock washer in Wilson as combined with White to have included the lock washer as taught by Borowsky for the purpose 
Claims 10-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Wilson and Schaelchlin and in further view of U.S. Patent No. 4,433,824 to Koosha. White in view of Wilson and Schaelchlin discloses the claimed invention, as cited in the rejection under 35 U.S.C. 102 above in regards to claims 1-8, except for the limitations of wherein the plurality of flat washers have a concave cross-section.
Koosha teaches a mounting assembly having a threaded bolt (70), a plurality of washers (64 & 74), wherein the plurality of washers have a concave cross-section and a nut (84) for securing two items together.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the washers in White combined with Wilson and Schaelchlin to have included a concave cross-section for the purpose of creating a greater friction torque between the washer and the bolt and/or lock washer.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Wilson, Schaelchlin and Koosha and in further view of Borowsky.
White in view of Wilson, Schaelchlin and Koosha disclose the claimed invention except for the limitation of lock washer having a concave cross-section.
Borowsky teaches a lock washer (10) having concave cross-section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lock washer in Wilson as combined .
Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive. The rejections advanced against claims 1-21 under 35 U.S.C. 103 stands because the respective applied prior art still reads on the claimed subject matter.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's argument that White is directed to a base that enables objects to be supported by a structure to which the base is attached, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to applicant's argument that White fails to teach or suggest the front and rear shells being constructed of a polymeric material, it is noted that the base 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., over time, polymer cable hangers can creep in response to the load applied by the washers and/or nuts; and utilizing flat washers and/or a lock washer having a concave cross-section may store compressive energy which can help reduce (or calibrate) the compressive load on the cable hanger) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
the washers in Koosha allows pivoting or movement, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Koosha is merely used to teach washers having a concave cross-section used in conjunction with a threaded bolt and nut to secure two items together to enhance the torque between the flat washer and the bolt and/or lock washer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 9,000,299 is directed to a cable clamp having two shells constructed of one or more metal, polymer, or a combination thereof and is attachable to a support structure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            March 17, 2021